Citation Nr: 0126225	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  96-38 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for toxic hepatitis 
(liver disease) and chemical myofascitis secondary to 
exposure to Agent Orange, or some other herbicide, during 
service.  

2.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, evaluated as 50 percent 
disabling from November 23, 1994 and 70 percent from February 
8, 2000.  

3.  Timeliness of appeal of an RO decision dated in July 
1996, which denied a claim of entitlement to an effective 
date prior to November 23, 1994 for a 50 percent rating for 
service-connected post-traumatic stress disorder.  

4.  Entitlement to service connection for a skin condition 
secondary to exposure to Agent Orange, or some other 
herbicide, during service.  



REPRESENTATION

Appellant represented by:	R. Edward Bates, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran had active duty service from September 1967 to 
May 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In March 1995, the RO denied the veteran's 
claim for an increased rating for service-connected post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling.  In June 1996, the RO denied the veteran's claim 
for service connection for a skin condition, toxic hepatitis 
(liver disease) and chemical myofascitis secondary to 
exposure to Agent Orange, or some other herbicide, during 
service.  In July 1996, the rating for PTSD was increased to 
50 percent effective November 23, 1994.  In September 1999, 
the RO denied the veteran's claim of entitlement to an 
effective date prior to November 23, 1994 for a 50 percent 
rating for service-connected PTSD.  By rating action in 
January 2001, the RO increased the schedular rating for PTSD 
to 70 percent, effective February 8, 2000 and also assigned a 
total compensation rating based on individual unemployability 
effective the same date.

The claim for service connection for a skin condition 
secondary to exposure to Agent Orange, or some other 
herbicide, during service is the subject of the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim 
that the veteran has toxic hepatitis (liver disease), or 
chemical myofascitis, that is related to his service.  

2.  The veteran was demonstrably unable to obtain or retain 
employment as a result of his service-connected PTSD when he 
filed a claim for increased compensation  in November 1994. 

3.  The claims file does not contain a timely substantive 
appeal as to the issue of entitlement to an effective date 
prior to November 23, 1994 for an increased evaluation for 
service-connected PTSD.  


CONCLUSIONS OF LAW

1.  Toxic hepatitis (liver disease) and chemical myofascitis 
were not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5102, 5103 and 5103A 
(West 1991 & Supp. 1999 & 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2001); see also 66 Fed. Reg. 45, 620, 45, 630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

2.  As of November 23, 1994, the schedular criteria for the 
assignment of a rating of 100 percent for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, and 
Diagnostic Code 9411, as in effect prior to November 7, 1996.

3.  Because the appellant has not perfected his appeal, the 
Board has no jurisdiction to adjudicate the merits of the 
claim for an effective date prior to November 23, 1994 for a 
higher rating for PTSD.  38 U.S.C.A. §§ 7105, 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.302 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45, 620 (as 
amended, August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, 
the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
do not prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App 384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decisions on appeal, the Board finds that VA's duties have 
been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the RO's March 1995, June 1996 and September 1999 
decisions that the evidence did not show that the criteria 
had been met for a higher rating for PTSD, or for a grant of 
service connection for toxic hepatitis (liver disease) and 
chemical myofascitis secondary to exposure to Agent Orange, 
or some other herbicide, during service.  He was also 
notified of the requirements for the perfection of his appeal 
of his claim for an effective date prior to November 23, 1994 
for a 50 percent rating for service-connected PTSD.  Those 
are the key issues in this case, and the rating decisions, as 
well as the statements of the case (SOC), and supplemental 
statements of the case (SSOC's), informed the appellant of 
the relevant criteria.  The Board further points out that it 
has rendered a favorable decision on his increased rating 
claim.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, SOC, 
and the SSOC's sent to the appellant informed him of the 
information and evidence needed to substantiate these claims 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any obtainable 
evidence not of record that might aid his claims or that 
might be pertinent to the bases of the denied claims.  The RO 
also requested and obtained VA and non-VA medical records, 
and has obtained the veteran's available service medical 
records from the National Personnel Records Center.  VA 
examinations covering the disabilities in issue have been 
performed.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Service Connection-Toxic Hepatitis, Liver Disease, and 
Chemical Myofascitis

The veteran asserts that he has toxic hepatitis (liver 
disease) and chemical myofascitis with all claims secondary 
to exposure to herbicides during service.  

The veteran's service medical records include a separation 
examination report, dated in May 1971, which shows that his 
skin and lymphatic system were clinically evaluated as 
normal.  

VA outpatient treatment reports, dated between 1988 and 1990, 
do not contain any relevant findings.  

The claims files contain several letters from Michael M. 
Kostenko, D.O., as well as his treatment reports, dated 
between 1990 and 1997.  A letter, dated in December 1990, 
shows that he states that the veteran has laboratory evidence 
suggesting toxic hepatitis which is not related to alcohol or 
drugs, and that he has "agent orange type complaints to 
their fullest expression."  A letter from Dr. Kostenko, 
dated in January 1991, shows that he states that he veteran 
has disorders that include "liver inflammation of 
undetermined etiology not related to alcohol or drug abuse."  
He also notes that liver inflammation was present in 2/3 of 
all Vietnam veterans evaluated through the state of West 
Virginia Agent Orange Assistance Program.  Dr. Kostenko 
further states that the veteran may be evolving a "post-
chemical myofascitis" that will be affecting his body "like 
a muscular rheumatism."  See also April 1993 addendum.  In a 
June 1993 letter, he states that the veteran has "Agent 
Orange symptoms," and "persistently elevated liver 
enzymes."  In a September 1994 letter, he states that the 
veteran's liver profiles show that he consistently has 
elevated GGT levels, and that these levels are frequently 
greater than twice the normal level.  He also has an increase 
in urine porphyrins.  

A VA skin examination report, dated in August 1998, contains 
diagnoses that include elevated CGT, mild and chronic, of 
unclear etiology, single elevation of coproporphyrin in 1993 
of unclear etiology, and intermittent muscle spasms of the 
calf and forearms.   

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  With regard to toxic hepatitis and 
chemical myofascitis, the only evidence of these are found in 
letters from Dr. Kostenko, which state that the veteran may 
be evolving a "post-chemical myofascitis," and that there 
is laboratory evidence suggesting toxic hepatitis (emphasis 
added).  The most recent of Dr. Kostenko's letters on this 
matter is dated in April 1993.  These "diagnoses" are 
equivocal by their terms, and a review of the (approximately) 
eight years of subsequently dated medical evidence shows no 
subsequent findings of either toxic hepatitis or chemical 
myofascitis.  Therefore, these "diagnoses" have never been 
substantiated.  In this regard, the VA liver examination 
report, dated in July 1999, contains an extensive discussion 
of the veteran's laboratory test results, and the diagnosis 
notes that, apart from subjective complaints of tiredness and 
easy fatigability, there was no clinical or laboratory 
evidence of liver disease.  Finally, a February 2001 VA 
outpatient treatment report notes that liver function tests 
were normal.  These two VA reports are among the most current 
medical evidence of record, and are considered highly 
probative evidence of the veteran's current condition.  
Finally, although there is evidence of elevated liver 
function tests (LFT's), there is no objective medical 
evidence showing that the veteran's elevated LFT's are 
productive of actual disability or that they are a 
manifestation of liver disease or injury, and liver disease 
has not been diagnosed or shown by the evidence of record.  
Similarly, there is a finding of "intermittent muscle spasms 
of the calf and forearms" in an August 1998 VA skin 
examination report.  However, this does not, by its terms, 
show a chronic condition, nor is there any other medical 
evidence of a chronic liver condition involving these 
symptoms.  The Board therefore finds that the evidence does 
not show that the veteran currently has toxic hepatitis 
(liver disease) or chemical myofascitis.  Therefore, this 
claim must be denied on any basis, to include as secondary to 
exposure to Agent Orange.  

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has 
toxic hepatitis (liver disease) and chemical myofascitis that 
should be service connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed conditions and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claims 
for service connection for toxic hepatitis (liver disease) 
and chemical myofascitis must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  Veterans Claims Assistance Act 
(section 4, 114 Stat. 2096, 2098-2099); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


II.  Increased Rating

The veteran asserts that in increased rating is warranted for 
his PTSD.  

In May 1993, the RO granted service connection for PTSD, and 
assigned a rating of 30 percent.  There was no appeal, and 
this decision became final.  See 38 U.S.C.A. § 7105(c) (West 
1991).  On November 23, 1994, the RO received the veteran's 
claim for an increased rating for his PTSD.  In July 1996, 
the RO granted a claim of entitlement to an increased rating 
for service-connected PTSD, evaluated as 30 percent 
disabling, to the extent that it granted a 50 percent rating.  
The RO assigned an effective date of November 23, 1994 for 
the 50 percent rating.  The veteran appealed the increased 
rating issue.  In January 2001, after additional evidence was 
submitted, the RO increased the veteran's rating to 70 
percent, and granted a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The RO assigned an effective date of 
February 8, 2000 for both the 70 percent rating and TDIU.  
Since this increase did not constitute a full grant of the 
benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Board initially notes that the veteran filed his 
increased rating claim for his PTSD in November 1994.  During 
the course of the appeal, the rating criteria were changed.  
Specifically, on October 8, 1996, the VA published a final 
rule, effective November 7, 1996, to amend the section of the 
Schedule for Rating Disabilities dealing with mental 
disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996).  Under the 
circumstances, the veteran's increased rating claim is to be 
reviewed under the criteria most favorable to his claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  However, the changes 
in these regulations do not apply to any date prior to the 
effective date, i.e., November 7, 1996.  See 38 U.S.C.A. 
§ 5110(g) (West 1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule (e.g., such symptoms as flashbacks, 
nightmares, and isolating behavior), the symptoms listed at 
38 C.F.R. § 4.132 do not appear to be intended to be an 
exclusive or exhaustive list of symptomatology which may be 
considered for a higher rating claim.  

The veteran's claim for an increased rating for his service-
connected PTSD was filed on November 23, 1994.  In its July 
1996 decision, the RO assigned a 50 percent evaluation for 
PTSD, effective the date of receipt of his claim.  He was 
later assigned a 70 percent rating and TDIU, both with an 
effective date of February 8, 2000.  Given the foregoing 
history of the veteran's claim, the initial issue is whether 
a rating in excess of 50 percent is warranted for the period 
from November 23, 1994 to February 8, 2000 and a rating in 
excess of 70 percent thereafter.  

Under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411, as in 
effect prior to November 7, 1996, the highest rating of 100 
percent is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132.  It should be noted that the criteria set 
forth in 38 C.F.R. § 4.132, DC 9411, for a 100 percent 
evaluation are each independent bases for granting a 100 
percent evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994). 

Based on its review of the evidence, the Board finds that an 
evaluation of 100 percent is warranted.  A review of the 
record shows that the veteran has reported that he has not 
worked since at least 1986.  See e.g., veteran's claim (VA 
Form 21-526), received in October 1988, February 1993 report 
by Dr. M. Khalid Hasan, January 1995 VA PTSD examination 
report (other reports show he stated that he has not worked 
since the 1970's).  There is no countervailing evidence which 
indicates he has worked since 1986.  Other significant 
history reported by the veteran includes four divorces, a 
jail sentence for assaulting a police officer, and a charge 
involving domestic battery.  See September 2000 VA PTSD 
examination report.  

The Board further notes that each disability must be viewed 
in relation to its history.  See 38 C.F.R. § 4.1 (2001).  In 
this case, the medical evidence includes VA outpatient 
treatment reports, dated between 1988 and 1990.  This 
evidence is useful to show the veteran's condition as of the 
date of his increased rating claim.  These records show that 
the veteran was receiving ongoing treatment, to include 
medication "t.i.d.' (three times per day), for control of 
his PTSD symptoms, which included nightmares, flashbacks, 
outbursts of anger, anxiousness, isolating behavior and sleep 
difficulties.  Letters from Dr. Kostenko, dated in 1991 and 
1993, show that he stated that the veteran was totally 
disabled due to conditions that included, but were not 
limited to, PTSD.  

As for the medical evidence dated during the time period in 
issue, an examination report from W. Joseph Wyatt, Ph.D., 
dated in September 1995, shows that Dr. Wyatt concluded that 
the veteran was "100% permanently disabled" as a result of 
his PTSD.  This report was based, in part, on psychological 
testing.  In addition, an examination report from Paul L. 
Crawford, Ph.D., dated in November 1995, shows that Dr. 
Crawford determined that the veteran was totally disabled as 
a result of his PTSD.  While the report of VA examination in 
January 1995 makes reference to mild PTSD, the report of 
symptoms present at that time and the subsequent opinions by 
private physicians are considered more probative of his 
condition.

The Board finds that these aforementioned reports are 
sufficient to establish that the veteran was unemployable due 
to his psychiatric symptoms.  Furthermore, the Board notes 
that its decision is consistent with the most recent 
examination report of record.  This report, a September 2000 
VA PTSD examination report, shows that the examiner stated 
that the veteran "has not been able to hold any consistent 
employment since the late 1970's."  The examiner noted that 
the veteran has ongoing problems, both industrially, as well 
as socially, because of his psychiatric difficulties, and 
assigned a Global Assessment of Functioning (GAF) score of 
50.  This score suggests serious symptoms or serious 
impairment in social, occupational or school functioning.  
See Quick Reference to the Diagnostic Criteria from DSM IV 47 
(American Psychiatric Association 1994).  

Based on the foregoing, and resolving reasonable doubt in the 
veteran's favor, the Board concludes that the veteran was 
unemployable due to his PTSD when he filed his claim for 
increase in November 1994.  As unemployability is sufficient 
to meet the criteria for a 100 percent schedular rating under 
the old schedular criteria, it is concluded that the criteria 
for a 100 percent rating for PTSD was met as of the date of 
his claim for increase in November 1994 and the schedular 100 
percent rating would therefore continue through the present.  


III.  Timeliness of Appeal

A review of the claims folders shows that in a May 1993 
decision, the RO granted service connection for PTSD, and 
assigned a 30 percent evaluation.  There was no appeal, and 
this decision became final.  See 38 U.S.C.A. § 7105(c) (West 
1991).  On November 23, 1994, the RO received the veteran's 
claim of entitlement to an increased rating for his service-
connected PTSD.  In a March 1995 decision, the RO denied the 
veteran's claim.  The veteran was informed of the RO's 
decision by cover letter dated March 27, 1995.  The veteran 
appealed the issue of an increased rating only, and the RO's 
decision became final as to all other issues.  Id.  In July 
1996, after additional evidence was received, the RO 
increased the veteran's PTSD evaluation to 50 percent, and 
assigned an effective date of November 23, 1994 for the 50 
percent rating.  The veteran was informed of the RO's 
decision by cover letter dated July 22, 1996.  In August 
1996, a notice of disagreement (NOD) was received from the 
veteran expressing disagreement with the effective date of 
his 50 percent evaluation.  That same month, the RO issued a 
statement of the case (SOC) on the earlier effective date 
issue.  The RO sent the veteran the SOC under a cover letter 
dated August 29, 1996.  

On September 22, 1997, the veteran was afforded a hearing, 
during which time it was indicated that it was unclear as to 
whether the issue of entitlement to an effective date prior 
to November 23, 1994 for a 50 percent rating for service-
connected PTSD was in appellate status, although testimony 
would be accepted on the issue.  

In April 1998, the Board remanded the claim and requested the 
RO to make a determination on the appellate status of the 
earlier effective date claim.  In September 1999, the RO 
determined that the claim was not in appellate status because 
a timely substantive appeal had not been filed.  In January 
2000, the veteran's (then) representative filed a statement 
of accredited representative in appealed case (VA Form 646), 
which expressed disagreement with the RO's determination.  
This letter is construed as a timely substantive appeal.  See 
38 C.F.R. § 20.202 (2001).  

The Board notes that at his hearing, held in April 1998, the 
veteran was informed that the appellate status of his earlier 
effective date claim was in doubt.  Furthermore, the RO's 
discussion of the claim served to notify the veteran of the 
facts and laws pertaining to this issue, such that all due 
process requirements have been complied with.  See id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both an NOD 
and a Substantive Appeal.  Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  Questions as to the timeliness or adequacy of 
response shall be determined by the Board.  38 U.S.C.A. 
§§ 7105(d)(3), 7104(a) (West 1991).  An application that is 
not in accord with the statutes shall not be entertained.  38 
C.F.R. § 7108 (West 1991).

The relevant statutory framework provides that the initiation 
of appellate review is completed by the filing of a timely 
substantive appeal following the issuance of an SOC.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.202.  A Substantive 
Appeal can be set forth on a VA Form 9 ("Appeal to the Board 
of Veterans' Appeals") or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to the errors of fact or law claimed to 
have been made.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§ 20.202.

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or, where applicable, within 
the extended time limits prescribed pursuant to a timely 
filed request for extension of time.  38 C.F.R. §§ 20.302(b), 
20.303 (2001).  A failure to submit a Substantive Appeal 
which is both timely and adequate results in a statutory bar 
to appealing that decision.  Roy, 5 Vet. App. at 556.

In this case, the RO notified the veteran that it had 
increased his evaluation for PTSD effective November 23, 
1994, on July 18, 1996.  An NOD was received as to this issue 
in August 1996.  The RO sent the veteran the SOC under a 
cover letter dated August 29, 1996.  Given the foregoing, 
under VA law and regulations, the appellant had until July 
18, 1997 to file his substantive appeal.  See 38 C.F.R. 
§ 20.302(b).  Subsequent to the issuance of the SOC in August 
1996 until the remainder of the appeal period, there is no 
communication from the appellant or his representative which 
could be construed as a timely filed substantive appeal.  The 
veteran's testimony on this issue was provided on September 
22, 1997.  Although testimony may be accepted as a 
substantive appeal in some cases, see Tomlin v. Brown, 5 Vet. 
App. 355 (1993), the veteran's testimony on this matter came 
after the last day upon which an appeal as to the earlier 
effective date issue could have been filed, i.e., July 18, 
1997.  The Board therefore finds that the appellant failed to 
submit an adequate and timely substantive appeal on the issue 
of entitlement to an effective date prior to November 23, 
1994 for a higher rating for service-connected PTSD.  As 
such, this Member may not exercise jurisdiction over the 
claim.  Accordingly, as "jurisdiction does indeed matter and 
it is not 'harmless' when the VA during the claims 
adjudication process fails to address threshold issues," 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993); and as "[a] 
jurisdictional matter may be raised at any stage" of a 
proceeding, AB v. Brown, 6 Vet. App. 35, 37 (1995) quoting 
Phillips v. General Servs. Admin., 924 F .2d 1577, 1579 
(Fed.Cir. 1991), the Board finds that this case must be 
dismissed for lack of jurisdiction at this time.  

ORDER

Service connection for toxic hepatitis (liver disease) and 
chemical myofascitis, is denied.

As of November 23, 1994, a 100 percent rating for PTSD is 
granted, subject to provisions governing the payment of 
monetary benefits.

The claim of entitlement to an effective date prior to 
November 23, 1994 for a higher rating for service-connected 
PTSD is dismissed for lack of appellate jurisdiction.  


REMAND

The veteran argues that service connection is warranted for a 
skin condition.  

The veteran's service medical records include a separation 
examination report, dated in May 1971, which shows that his 
skin and lymphatic system were clinically evaluated as 
normal.  

The post-service medical evidence includes a VA skin 
examination report, dated in August 1998, which contains 
diagnoses that include chloracne and dermatitis, VA 
outpatient treatment reports, dated in 1998, which include an 
October 1998 report which contains a diagnosis of porphyria 
cutanea tarda, a VA skin examination report, dated in January 
1999, which contains a diagnosis of "chloracne due to Agent 
Orange exposure," and VA outpatient treatment reports, dated 
between 2000 and 2001, which note treatment for eczematous 
dermatitis of the scalp and face, as well as "porphyria 
cutanea tarda by history," and seborrheic dermatitis.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
2001); 38 C.F.R. § 3.303(a); Talley v. Brown, 6 Vet. App. 72, 
74 (1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Furthermore, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In this case, given the complex history and nature 
of the veteran's claim for a skin condition, which includes 
conflicting medical diagnoses, the Board is convinced that a 
remand is required to afford the veteran a comprehensive skin 
examination in order to determine the nature and etiology of 
the veteran's skin disorder.  Accordingly, it is the Board's 
judgment that a remand is required  in order to obtain an 
opinion as to whether the veteran has chloracne, or whether 
he has any other skin disorder that is related to his 
service.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the names and addresses of any VA 
or non-VA health care providers, who have 
provided treatment for his skin since 
service and which are not currently 
associated with the claims file.  After 
obtaining the necessary authorization, 
the RO should request any records 
identified.  Any information obtained is 
to be associated with the claims file.

2.  The veteran should be scheduled for 
an examination by a dermatology 
specialist in order to ascertain the 
nature and etiology of any conditions 
that may be present and the proper 
diagnosis(es) thereof.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should render an opinion for 
the record as to whether it is at least 
as likely as not that any skin condition 
now present is the result of active 
service, to specifically include exposure 
to herbicides.  

3.  The RO should then review the 
expanded record and determine whether 
service connection is warranted for a 
skin condition.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, and 
afford a reasonable period of time for a 
response.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

